 

ee
D Rev, 1/19) Judgment in a Criminal Case for Revocations —

~ Ty
UNITED STATES DISTRICT COURTse¢p 93 2019

 

       

 

 

SOUTHERN DISTRICT OF CALIFORNIA | vacate t
US O) GUNEORNIA |
UNITED STATES OF AMERICA JUDGMENT I | AGRE NA Le ASE “DEPUTY
(For Revocation of PisbYti Supervised Kel
Vv (For Offenses Committed On or After November 1, 1987)
HEW SCOTT TURNER (1) .
Case Number: 3:16-CR-02072-CAB
Leila W Morgan
Defendant’s Attomey
REGISTRATION NO. 57775-298
oO:
THE DEFENDANT:
EX] admitted guilt to violation of allegation(s) No. 3
[} was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
3 nv1, Committed a federal, state or local offense

™

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any

material change in the defendant’s economic circumstances.
wa of Sentence

HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE

  

 

  

Date of Imp

 

 

 
 

4 AO 45D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: HEW SCOTT TURNER (1) Judgment - Page 2 of 2
CASE NUMBER: 3:16-CR-02072-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
21 months to run concurrently with State case SCS 303084

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

C1 oO

(© The defendant is remanded to the custody of the United States Marshal.

Ll The defendant shall surrender to the United States Marshal for this district:
Li at A.M. on

 

 

Cl as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

CL} on or before

CO) as notified by the United States Marshal.

C1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
[have executed this judgment as follows:
Defendant delivered on to
at . with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:16-CR-02072-CAB
